Citation Nr: 1013952	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Air Force 
from June 1988 to July 1994.  She also served in the U.S. 
Army National Guard from March 1999 through January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board notes that, during the pendency 
of her appeal, the Veteran moved and her claims file was 
transferred to the Wichita, Kansas, RO.

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
January 2010.  A copy of the transcript has been associated 
with claims file.


FINDINGS OF FACT

1.  The Veteran served on active duty with the U.S. Air Force 
in support of Operation Desert Storm/Desert Shield at King 
Fahd Airbase in Saudi Arabia from January 1991 to March 1991 
during which time she was subjected to SCUD missile attacks 
that required her to don MOPP gear and enter into a crowded 
bunker.

2.  Resolving reasonable doubt in favor of the Veteran, she 
is diagnosed to have PTSD that is related to her service in 
Saudi Arabia.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duty to notify and 
assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

Post service treatment VA treatment records show the Veteran 
has various diagnoses including PTSD, panic disorder, 
adjustment disorder and generalized anxiety disorder.  The 
Veteran ws also diagnosed to have PTSD on VA examination 
conducted in October 2008.  Although the Veteran is diagnosed 
to have PTSD, there is contradictory evidence as to its 
cause.

The Veteran has basically set forth three stressors she 
alleges incurred in service that have caused her PTSD.  The 
first stressor relates to her service in Saudi Arabia in 1991 
when, while stationed at the King Fahd Airbase, she was 
subjected to drills and incoming SCUD missiles that required 
her to put on MOPP gear and enter a crowded bunker.  She 
states that she began having panic attacks and, since then, 
has difficulty in crowded rooms, crowded public places or 
anyplace where she feels crowded and cannot escape.  The 
Board notes that the Veteran's service personnel records 
confirm that the Veteran was deployed in support of Operation 
Desert Storm/Desert Shield from August 1990 to March 1991.  
She was initially stationed in Oman until January 1991 when 
she was transferred to King Fahd Airbase in Saudi Arabia, 
where she was until her departure in March 1991.  

The Board notes that the RO confirmed that the area around 
King Fahd Airbase was subject to SCUD attacks in February 
1991 and, thus, conceded exposure to SCUD attacks as an in-
service stressor.  However, the Veteran argues that it was 
not the single instance of a SCUD missile landing on or near 
her base that is the cause of her PTSD, but that she had to 
don the MOPP gear and go into a crowded bunker three to six 
times a day that she was not prepared for and that caused her 
current problems.  Whether or not the stressor was the actual 
SCUD attack or just the threat of a SCUD attack requiring the 
donning of MOPP gear and entering a crowded bunker, the Board 
does not believe there is a significant difference and, thus, 
confirms the RO's finding of an in-service stressor.

As for the other two stressors, the Veteran has alleged two 
sexual assaults in service.  If a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually-transmitted diseases; and statements from family 
members, roommates, fellow servicemen, or clergy.  Evidence 
of behavior changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3). 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, and allowing the opportunity to 
furnish this type of evidence or advise the VA of potential 
sources of such evidence.  The VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

The first sexual assault allegedly occurred sometime at the 
end of 1992 while the Veteran was stationed in Korea.  The 
Board notes that the Veteran has given varying stories of 
what actually happened.  For example, initially the Veteran 
actually reported this was a rape, but later she reports this 
as an assault (grabbed and pushed to the ground) that was 
stopped by two Korean marines.  At other times, she did not 
report this incident at all, but reported other rapes that 
occurred outside of service (e.g., prior to service at age 17 
and also in 1995).  Thus, the Veteran's report of this 
incident is inconsistent, which reduces the probative value 
of her statements relating to this stressor.  

Furthermore, the Board notes that there is no corroborating 
evidence of record to indicate that this assault occurred.  A 
review of the Veteran's service records (personnel and 
medical) fail to show any notation of this assault.  There is 
no report of this incident in the service records despite the 
Veteran indicating it was reported.  Finally, there is no 
alternative evidence such as evidence of a change in behavior 
including disciplinary actions, transfer requests, 
deterioration in work performance, etc.  In fact, the service 
records show the Veteran's work continued to be evaluated as 
excellent, and she received commendation for her work during 
her time in Korea.  The Veteran claims that, in order to 
forget what happened, she threw herself into her work and 
that is why she had such excellent reviews; however, the 
Veteran's evaluations were consistently excellent both prior 
to and after the alleged assault, and they show she was a 
consistent hard worker both before and after as well.  Thus, 
the Veteran's argument is not supported by the evidence.  As 
there is no verification of the alleged assault in 1992, the 
Board finds that this alleged stressor cannot be the basis of 
a diagnosis of PTSD for service connection purposes.   

The Veteran's second allegation of sexual assault is that she 
was raped in May 2002 while on active duty with the Army 
National Guard in Idaho.  The Board notes that the claims 
file contains a copy of the police report relating to this 
incident.  This report shows the Veteran reported having been 
raped on May 31, 2002, at around 1:00 a.m. after having been 
at a friend's house for a party.  She did not remember much 
of what happened, and thus the report is a little sketchy as 
to the details.  As with the prior assault, the Board notes 
that the Veteran's report of what happened is inconsistent.  
Regardless, the Board finds that the Veteran was not on any 
type of duty at the time of the May 2002 rape, and, 
therefore, this cannot be an in-service stressor upon which 
service connection for PTSD can be based.  The Veteran's 
service personnel records from the Army National Guard 
clearly show that she was on active duty with the Michigan 
Army National Guard from April 15, 2002, to April 29, 2002.  
She was, thereafter, transferred to the Idaho Army National 
Guard effective June 6, 2002.  She was not on active duty 
again until June 15, 2002.  The Board further notes that the 
records show she was on inactive duty for training on May 
29th and 30th.  However, as the rape occurred in the early 
morning of May 31st, she was clearly not on inactive duty for 
training status at that time.  Her next period of inactive 
duty for training was not until June 14th.  

Thus, the Board finds that the official service records fail 
to show that the Veteran was on either inactive duty for 
training, active duty for training or active duty at the time 
of the rape on May 31, 2002.  Despite the Veteran's 
allegation she was on active duty working at Gowen Field, 
Idaho, she has not submitted any evidence to contradict the 
official service record of her National Guard service.  
Although the Board is sympathetic to the Veteran and the 
trauma she incurred as a result of this rape, it cannot find 
this sexual assault to be an in-service stressor upon which 
service connection for PTSD can be based.

Thus, the Board finds that the only verified in-service 
stressor is the SCUD missile attacks the Veteran experienced 
while serving in Saudi Arabia in February 1991.  However, 
there is contradictory evidence as to whether this stressor 
is the cause of the Veteran's PTSD.  

It is clear from the medical evidence that the May 2002 rape 
had a significant impact on the Veteran and is likely a 
significant cause of her current PTSD.  In fact, the VA 
examiner who conducted the PTSD VA examination in October 
2008 found this to be the only cause of her PTSD.  After 
reviewing the record and interviewing the Veteran, the 
examiner stated that she does not meet the criteria for PTSD 
based upon her Saudi Arabia experience because she failed to 
indicate her response to this event involved intense fear, 
helplessness or horror.  

However, supporting her claim are VA treatment records and a 
letter from her VA treating mental health care provider dated 
in April 2007.  VA treatment records show a diagnosis of PTSD 
based upon the Veteran's report of beginning to have PTSD 
symptoms in Saudi Arabia when she developed panic in bunkers 
during SCUD attacks.  She also reported developing a panic 
response to having a gas mask on.  (See October 2005 MHC 
reassessment at the Saginaw, Michigan, VA Medical Center.)  
Subsequent treatment records through May 2006 show continued 
treatment with therapy with the Rapid Phobia Protocol to 
control her space and social phobias resulting from this 
stressor.  The Board notes that the Veteran was pregnant at 
that time and, thus, was not treated with medication.

In October 2006, the Veteran was again reassessed at the VA 
Medical Center in Sheridan, Wyoming.  She again reported 
that, while serving in Desert Storm, she had been in a bunker 
during numerous air raids and that she can no longer exist in 
any form of closed environment, although she also reported 
the May 2002 rape.  She was again diagnosed to have PTSD.

Moreover, in the April 2007 statement, her VA mental health 
care provider stated that the Veteran's military history 
reflects the onset of PTSD and depression resulting from the 
exposure to traumatic combat stress during Persian Gulf War I 
and following a rape occurring in 2002.  He indicated that 
these events culminated in exacerbation of her affliction 
with PTSD rendering the condition chronic and severe.  He 
further stated that the Veteran's childhood trauma issues 
serve to only lightly correlate with problem symptoms later 
in life as she exhibited high levels of intellectual and 
emotional achievement prior to her exposure to combat stress 
events and she was even able to render modest recompensation 
to continue her military career afterwards.  It is understood 
that her rape provided the significant event rendering PTSD 
symptoms as chronic and severe of which she remains today.

On one hand, the VA examination from October 2008 fails to 
establish a diagnosis of PTSD related to the SCUD attack 
experiences in Saudi Arabia.  On the other hand, the VA 
treatment records and the April 2007 treating provider's 
statement indicate that the Veteran's experiences in Saudi 
Arabia have some impact on her PTSD symptomatology although 
the rape in May 2002 was clearly a significant event in her 
development of PTSD.  The Board cannot say that one piece or 
body of evidence is more probative and persuasive than the 
other.  Although the VA examiner did a very thorough 
evaluation and set forth his findings in detail, he seemed to 
be unduly focused with the Veteran's inconsistent reports as 
seen in the various medical and service records.  Conversely, 
the treating provider's statement when combined with the VA 
treatment records establish a diagnosis of PTSD, but they do 
not show a clear delineation between the Veteran's 
experiences in Saudi Arabia and the May 2002 rape.  Thus, the 
evidence is in equipoise as to whether the Veteran has a 
diagnosis of PTSD resulting from her conceded in-service 
stressor of experiencing SCUD attacks in Saudi Arabia because 
there is credible and competent evidence both for and against 
the claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that Veteran is entitled to service connection for 
PTSD based upon her in-service stressor of experiencing SCUD 
attacks while serving in Saudi Arabia.  The Veteran's claim 
is, therefore, granted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


